Case 18-09108-RLM-11   Doc 1423-5   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 1 of 5




                                    EXHIBIT E

                        Time Summary By Matter Category
  Case 18-09108-RLM-11   Doc 1423-5   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 2 of 5




                            TIME SUMMARY BY CATEGORY
Matter            Full Name          Rate Year  Billing Rate       Time        Amount
MEDIATION – 10229
       Catherine L. Steege             2020        $1,225           168.8      $206,780.00
       Dean N. Panos                   2020        $1,125           217.0      $244,125.00
       Melissa M. Root                 2020         $975            123.4      $120,315.00
       Adam T. Swingle                 2020         $570             25.0       $14,250.00
       Jessica M. Merkouris            2020         $400              4.6        $1,840.00
       Total                                                        538.8      $587,310.00
PLAN OF REORGANIZATION & DISCLOSURE STATEMENT – 10075
       Catherine L. Steege             2020        $1,225            58.9       $72,152.50
       Dean N. Panos                   2020        $1,125            26.8       $30,150.00
       Melissa M. Root                 2020         $975             58.6       $57,135.00
       Sarah E. Haddy                  2020         $900              4.0        $3,600.00
       Adam T. Swingle                 2020         $570             52.3       $29,811.00
       Toi D. Hooker                   2020         $400              2.0          $800.00
       Marc A. Patterson               2020         $230              1.1          $253.00
       Total                                                        203.7      $193,901.50
CLAIMS ADMINISTRATION & OBJECTIONS – 10083
       Catherine L. Steege             2020        $1,225             1.2        $1,470.00
       Melissa M. Root                 2020         $975              7.4        $7,215.00
       William A. Williams             2020         $630               .1           $63.00
       Adam T. Swingle                 2020         $570             12.9        $7,353.00
       Toi D. Hooker                   2020         $400              6.3        $2,520.00
       Catherine R. Caracci            2020         $355              4.5        $1,597.50
       Marc A. Patterson               2020         $230               .4           $92.00
       Total                                                         32.8       $20,310.50
USOPC NEGOTIATIONS & SECTION 8 PROCEEDING – 10067
       Thomas J. Perrelli              2020        $1,400               .7         $980.00
       Catherine L. Steege             2020        $1,225             4.1        $5,022.50
       Dean N. Panos                   2020        $1,125             2.0        $2,250.00
       Melissa M. Root                 2020         $975                .6         $585.00
       Emily M. Loeb                   2020         $950              2.5        $2,375.00
       William R. Weaver               2020         $790              1.2          $948.00
       Adam T. Swingle                 2020         $570             5.80        $3,306.00
       Total                                                         16.9       $15,466.50
ROUTINE MOTIONS – 10113
       Catherine L. Steege             2020        $1225               .2          $245.00
       Melissa M. Root                 2020         $975              7.3        $7,117.50
       Adam T. Swingle                 2020         $570             21.7       $12,369.00
       Total                                                         29.2       $19,731.50
  Case 18-09108-RLM-11   Doc 1423-5   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 3 of 5




PAYCHECK PROTECTION PROGRAM – 10261
       Catherine L. Steege         2020   $1,225                     31.5       $38,587.50
       Melissa M. Root             2020    $975                      16.0       $15,600.00
       Adam T. Swingle             2020    $570                     100.8       $57,456.00
       Mary F. Patston             2020    $355                       2.0          $710.00
       Annette M. Young            2020    $230                        .3           $69.00
       Total                                                        150.6      $112,422.50
INVESTIGATIONS – 10211
       Catherine L. Steege         2020   $1,225                      7.7        $9,432.50
       Dean N. Panos               2020   $1,125                      2.1        $2,362.50
       Gayle E. Littleton          2020   $1,025                     28.3       $29,007.50
       Melissa M. Root             2020    $975                       1.7        $1,657.50
       Emily M. Loeb               2020    $950                        .6          $570.00
       Keri Holleb Hotaling        2020    $925                      52.4       $48,470.00
       Laura E. Pelanek            2020    $585                       4.0        $2,340.00
       Jessica M. Merkouris        2020    $400                       4.0        $1,600.00
       Total                                                        100.8       $95,440.00
DOCUMENT PRODUCTION TO GOVERMENTAL ENTITIES – 10253
       Keri Holleb Hotaling        2020    $925                        .3          $277.50
       Laura E. Pelanek            2020    $585                      93.2       $54,522.00
       Angelina E. Clarke-Smith    2020    $440                      40.3       $17,732.00
       Alexander N. Ghantous       2020    $440                      45.3       $19,932.00
       Alvin Hsieh                 2020    $440                       4.3        $1,892.00
       Toi D. Hooker               2020    $400                       2.2          $880.00
       Jessica M. Merkouris        2020    $400                       3.5        $1,400.00
       Total                                                        189.1       $96,635.50
ATTENDANCE AT COURT HEARINGS – 10121
       Catherine Steege            2020   $1,225                      4.6        $5,635.00
       Dean N. Panos               2020   $1,125                      2.5        $2,812.50
       Melissa M. Root             2020    $975                       4.8        $4,680.00
       Adam T. Swingle             2020    $570                       1.2          $684.00
       Total                                                         13.1       $13,811.50




                                          2
  Case 18-09108-RLM-11   Doc 1423-5   Filed 02/03/21   EOD 02/03/21 17:26:42   Pg 4 of 5




CASE ADMINISTRATION – 10199
       Catherine L. Steege         2020         $1,225   8.7  $10,657.50
       Melissa M. Root             2020          $975    8.9   $8,677.50
       Adam T. Swingle             2020          $570   16.3   $9,291.00
       Toi Hooker                  2020          $400    9.4   $3,760.00
       Catherine R. Caracci        2020          $355    1.8     $639.00
       Marc A. Patterson           2020          $230    5.5   $1,265.00
       Total                                            50.6  $34,290.00
THIRD PARTY INJUNCTIONS – 10202
       Catherine L. Steege         2020         $1,225    .7     $857.50
       Total                                              .7     $857.50
STAY RELATED MATTERS – 10181
       Melissa M. Root             2020          $975     .4     $390.00
       Total                                              .4     $390.00
REPORTING & U.S. TRUSTEE COMMUNICATIONS – 10156
       Melissa M. Root             2020          $975    1.7   $1,657.50
       Total                                             1.7   $1,657.50
COMMUNICATIONS WITH SURVIVORS’ COMMITTEE – 10148
       Catherine L. Steege         2020         $1,225    .1     $122.50
       Total                                              .1     $122.50
COMMUNICATIONS WITH THE BOARD & ATTENDANCE AT BOARD MEETINGS – 10138
       Dean N. Panos               2020         $1,125   2.9   $3,262.50
       Total                                             2.9   $3,262.50
FEE PETITION & PROFESSSIONAL RETENTION – 10091
       Catherine L. Steege         2020         $1,225   4.0   $4,900.00
       Melissa Root                2020          $975   21.5  $20,962.50
       Adam T. Swingle             2020          $570   45.3  $25,821.00
       Toi Hooker                  2020          $400   25.6  $10,240.00
       Marc A. Patterson           2020          $230   12.7   $2,921.00
       Total                                           109.1  $64,844.50




                                          3
  Case 18-09108-RLM-11     Doc 1423-5    Filed 02/03/21   EOD 02/03/21 17:26:42    Pg 5 of 5




INSURANCE COVERAGE ISSUES – 10059
        Catherine L. Steege                  2020            $1,225      80.9        $99,102.50
        Dean N. Panos                        2020            $1,125      73.7        $82,912.50
        John H. Mathias Jr.                  2020            $1,100       1.0         $1,100.00
        Melissa M. Root                      2020             $975       54.8        $53,430.00
        David M. Kroeger                     2020             $950         .5           $475.00
        Adam T. Swingle                      2020             $570       52.4        $29,868.00
        Jessica M. Merkouris                 2020             $400        7.5         $3,000.00
        Catherine R. Caracci                 2020             $355         .4           $142.00
        Total                                                           271.2      $270,030.00
Sub-Total                                                             1,711.7     $1,530,484.00
Less 10% Discount On All Matters Except Non-Working Travel
                                                                                   $153,048.40
And 50% Discount On Non-Working Travel
GRAND TOTAL                                                                       $1,377,435.60




                                             4
